NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 30 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

In re: JACQUELINE C. MELCHER,                   No.    16-15817

             Debtor.                            D.C. No. 5:14-cv-05586-RMW
______________________________

JACQUELINE C. MELCHER,                          MEMORANDUM*

                Debtor-Appellant,

 v.

JOHN W. RICHARDSON,

                Trustee-Appellee.

                   Appeal from the United States District Court
                     for the Northern District of California
                   Ronald M. Whyte, District Judge, Presiding

                           Submitted October 23, 2017**

Before:      McKEOWN, WATFORD, and FRIEDLAND, Circuit Judges.

      Chapter 7 debtor Jacqueline C. Melcher appeals pro se from the district

court’s order affirming the bankruptcy court’s order denying Melcher’s motion to


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
void orders of the bankruptcy court permitting the trustee to sell certain real

property. We have jurisdiction under 28 U.S.C. § 158(d). We review

independently the bankruptcy court’s decision without deference to the district

court’s determinations. Leichty v. Neary (In re Strand), 375 F.3d 854, 857 (9th

Cir. 2004). We review de novo an order denying a Fed. R. Civ. P. 60(b)(4) motion

to set aside a judgment as void. Exp. Grp. v. Reef Indus., Inc., 54 F.3d 1466, 1469

(9th Cir. 1995). We affirm.

      The bankruptcy court properly denied Melcher’s Rule 60(b)(4) motion

because Melcher failed to establish that the bankruptcy court “lacked jurisdiction,

either as to the subject matter of the dispute or over the parties to be bound, or

acted in a manner inconsistent with due process of law.” United States v. Berke,

170 F.3d 882, 883 (9th Cir. 1999); see also Fed. R. Bankr. P. 9024 (applying

Rule 60 to bankruptcy proceedings with limited exceptions); United Student Aid

Funds, Inc. v. Espinosa, 559 U.S. 260, 271 (2010) (“Rule 60(b)(4) applies only in

the rare instance where a judgment is premised either on a certain type of

jurisdictional error or on a violation of due process that deprives a party of notice

or the opportunity to be heard.”). Contrary to Melcher’s contentions, the

proceedings at issue did not violate her due process rights because the record

                                           2                                      16-15817
shows that she received adequate notice of the hearing on the trustee’s motion

under 11 U.S.C. § 363(f)(4), and an opportunity to be heard.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Melcher’s motion to correct the record (Docket Entry No. 18) is denied.

      AFFIRMED.




                                         3                                  16-15817